 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrenal Electric, Inc. and Kenneth Newton. Case 29-CA-1227726 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 17 March 1987 Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board had dele-gated its authority in this proceeding to a three-member panel.The Board had considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,1 andconclusions, to modify his remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Brenal Elec-tric, Inc., Bethpage, New York, its officers, agents,successors, and assigns, shall take the action setforth in the Order, except that the attached noticeis substituted for that of the administrative lawjudge.3The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products; 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. • 6621.3 The judge inadvertently omitted the expunction paragraph from hisnotice We will therefore attach a new notice to conform to his findings.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge, terminate, or refuse toreemploy our employees due to your activities onbehalf of Local 25, International Brotherhood ofElectrical Workers, AFL-CIO, or any other labor284 NLRB No. 70organization, or because you engaged in any otherprotected concerted activities or participated inany proceeding before the National Labor Rela-tions Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole Kenneth Newton, with in-terest, for any loss of earnings he may have suf-fered as a result of our discrimination against him;and WE WILL offer him full and immediate rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privi-leges.WE WILL notify Kenneth Newton that we haveremoved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.BRENAL ELECTRIC, INC.Lynn Neugebauer, Esq., for the General Counsel.Frank Lutz Jr., Pro SeDECISIONSTATEMENT OF THE CASEJOEL P. BIBLowrrz, Administrative Law Judge. Thiscase was tried before me on 8 January 1987 in Brooklyn,New York The complaint, which issued on 14 March1986,1 and was based on an unfair labor practice chargefiled by Kenneth Newton on 7 February, alleges solelythat Brenal Electric, Inc. (Respondent), dischargedNewton on 27 January because he joined and assistedLocal 25, International Brotherhood of Electrical Work-ers, AFL-CIO (the Union), engaged in other protectedconcerted activities, and because he was a named discri-minatee in a prior Board matter in which he receivedbackpay from Respondent. This discharge is alleged toviolate Section 8(a)(1), (3), and (4) of the Act.On the entire record, including my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FAcrI. JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer within the meaning of Section 2(2), (6), and (7)of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. FACTS AND ANALYSISBy Decision and Order dated 10 September 1984,2 theBoard found that Respondent violated Section 8(a)(1)1 Unless indicated otherwise, all dates referred to are in 1986.2 271 NLRB 1557 BRENAL ELECTRIC553and (3) of the Act by discharging its entire unit of elec-tricians, including Newton, on 14 June 1983, shortly afterlearning of their activities on behalf of the Union, and byengaging in numerous violations of Section 8(a)(1) of theAct. This decision was enforced by the United StatesCourt of Appeals for the Second Circuit on 1 February1985. On 29 August 1985 the Regional Director forRegion 29 issued a backpay specification and notice ofhearing. On 24 January, the General Counsel, Respond-ent, and Union entered into a stipulation as to the totalamount of backpay and interest due to the 11 discrimina-tees pursuant to the Board Order; this stipulation was ap-proved by an administrative law judge on 30 January.Newton received $4380, the second largest amount.In late February 1985, Respondent offered Newton re-instatement and he returned to Respondent's employ inMarch 1985; none of the other discriminatees returned toRespondent's employ at that time. Although the stipula-tion referred to above was executed in January, thebackpay hearing was scheduled for trial on 3 December1985. Newton was subpoened by the Board to attend thishearing and he so informed his supervisor, Mitch Vi-zarry. Although he appeared at the hearing, he was toldthat there was no need for his testimony because the par-ties had agreed on the amount of backpay due each dis-criminatee, subject to the approval of each. Newton tes-tified that, on returning to work the following day, heinformed Vizarry, in the presence of the other employ-ees, what had occurred and how much ba.ckpay hewould be receiving. Respondent President Frank Lutztestified that he was told that Newton bragged about thesettlement to all the employees. On the following day,Newton was called to Lutz' office. He testified that Lutzclosed the door and told him that he was getting tired ofhis big mouth and telling everybody how much moneyhe was getting. Lutz also told Newton that he was dan-gerous on the job because of his illness•he suffers fromPetit Mal•a form of epilepsy. Lutz testified that at thismeeting he told Newton that whatever business they hadwas between them and was nobody else's business; hedid not tell the foreman and the men, so neither shouldNewton. According to Newton's testimony, Lutz alsosaid that he had previously taken him off the LongBeach job "because of trouble there." Newton said thatwas not the reason; it was because after Newton had aseizure on the job, Lutz spoke to Newton's doctor, whorecommended that he not work in high exposed placesand Lutz took him off the job and transferred him to theStanford Court job in Wantagh. Newton testified that atthe time of this conversation he was working at StanfordCourt, "wiring condos." After this conversation withLutz, he was assigned to digging trenches and decoratingChristmas trees with an assistant foreman.When Newton returned to Respondent's employ inMarch 1985, he was assigned to Respondent's LongI3each job, wiring condos. He stopped working there inMay 1985 after he suffered a seizure on the job. At thattime, Newton's doctor gave Lutz a note that he did notwant Newton working in high exposed places, andNewton was then assigned to the Stanford Court job.On 5 December 1985 Newton was called to anothermeeting in Lutz' office, attended by Lutz, his son,Robert, and Vizarry who asked if Newton had a unioncard; he said that he did not and Lutz said that a unioncard did not mean anything. Vizarry told Lutz thatNewton was constantly talking to the other employeesabout the Union while they were working; Newtondenied it.On 11 December 1985 Lutz told Newton that hewould have to work at the Stanford Court site becausehe was short of employees at that location. On that dayNewton suffered two seizures at that location; upon re-covering later that day, he told Lutz that he was goingto see his doctor the following day and he asked if Lutzwould be in his office the following day to speak to hisdoctor. Newton testified that Lutz said that he wanted aletter from the doctor saying that he would be responsi-ble if Newton was hurt on the job. Lutz testified that hedid tell Newton that he wanted a letter from his doctorsaying that he was well enough to return to work as anelectrician; he did not ask for a letter from the doctorsaying that he would be responsible if anything happenedto Newton on the job. "No doctor in his right mindcould do anything like that." Newton's last day of em-ployment with Respondent was 11 December 1985.The next morning Newton went to see his doctor.After the examination, he asked the doctor to call Lutz,which he did; he was told that Lutz was not in.Newton went to Respondent's office on 27 January.3Newton testified that he told Lutz that he bad a letterfrom his doctor4 and he would like to return to work.Lutz said that the letter was not good enough, he wouldhave to speak to his doctor. Newton offered the doctor'snote to Lutt but he would neither read nor accept it, hewanted to speak to the doctor. Newton told him that thedoctor had tried calling him several times. Lutz said:"I'm not going to chase your doctor down." Newtonwas asked if Lutz said anything about the kind of doc-tor's note that was required; he testified: "He told me totell the doctor to have him write a letter stating that hewould accept all responsibility for me if I was to gethurt on my job." Lutz testified:If Mr. Newton brought a letter to me stating thathe had a doctor's letter that stated he could comeback to work or whatever it said, I would haveread it. I mean, I would not have taken a letter andjust said I don't want it. I would have read theletter and seen what it said.Lutz never specifically denied that Newton offered hima doctor's letter at this 27 January meeting he testified:"If he had a letter at that time that gave him the doctor'sokay to come back to work" and "if Mr. Newton had a3 There is no explanation for the absence of any activity between 12December 1985 and 27 January.4 This letter dated 18 December 1985 states that Newton "has beenadvised to be cautious in his employment as an electrician" and "has beenfurther advised not to work on high altitudes, exposed buildings, scaffold-ing, etc. However, he is permitted to work within enclosed rooms, build-ings, steps, etc." Newton testified that sometime prior to 27 January hisdoctor informed him that he received a telephone call from some uniden-tified person at Respondent, telling him that he was having seizures regu-larly, on a daily basis. Newton denied it. 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDletter that he could go back to work. . ." and "if he hada letter from his doctor, I would have read it." Whenasked on cross-examination whether Newton told him on27 January that he had the doctor's note, Lutz testified:"Not that I know of." In an affidavit Lutz gave to theBoard on 14 January, Lutz stated: "He spoke to me yes-terday and said he had a doctor's note to show me." Atthe hearing he testified: "In this statement I remembereda doctor's note, okay. Right now when you asked me Isaid I did not remember a doctor's note."Lutz testified that because of his insurance coverage,whenever an employee is hurt or has an accident on thejob, that employee is required to bring him a doctor'sletter saying that he is capable of returning to work.There are no exceptions to that rule. Lutz also testifiedthat sometime after he told Newton that he wanted aletter from his doctor saying that he was capable of re-turning to work as an electrician he had a message that adoctor called him. Lutz returned the call. Lutz asked thedoctor if Newton could return to work as an electrician;the doctor said that Newton was not an electrician, heworked on the ground cleaning or repairing trains. Lutzsaid he was wrong; he operated an electrical concernand Newton worked as an electrician for him. Newtontestified on rebuttal that he told his doctor that he wasan electrician employed by Respondent, but that he hadtaken a test given by the New York City Transit Author-ity for a car maintainer.Lutz testified that sometime prior to 1985 he learnedthat Newton was having seizures and he attempted to ac-commodate him by assigning him to jobs that posed littledanger for him. However, he did not always have suchjobs available; prior to Christmas 1985, Newton was as-signed to dig trenches and put up Christmas lights. How-ever, after 11 December 1985, the only work he had forNewton was normal electrician's work•up and down ona step ladder and bringing wires across the ceiling. Hehad no work that did not require working from a heightabove the floor.In Wright Lines, 251 NLRB 1083 (1980), the Board setforth the rule to apply in discrimination cases such as theinstant matter:First, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.The General Counsel has clearly satisfied her burden.Newton worked from March until December 1985 with-out major problems. His employment ceased shortly afterRespondent agreed to pay him and the other discrimina-tees for Respondent's past discrimination against them asfound by the Board, and shortly after Lutz criticized himfor telling his fellow employees of the amount he wouldreceive from Respondent under the proposed Board set-tlement. And an examination of the Board decision in theprior matter leaves little doubt of Respondent's unionanimus.A more difficult question is whether Respondent hassustained its burden of establishing that the same actionwould have been taken even absent Newton's protectedconducted. Newton's condition clearly placed in questionhis ability to act, unrestricted, as an electrician. His occa-sional epileptic seizures created a possible danger whenhe worked on ladders or other elevated surfaces. How-ever, prior to December 1985, he was employed by Re-spondent for 15 months during which time Respondent,apparently, had little difficulty finding appropriate workfor Newton to perform. This was especially true of hislast 6 months of employment, during that period Re-spondent, admittedly, was aware of Newton's illness. Infact, the record establishes that he had a seizure while onthe Long Beach job in May 1985; at that time, Respond-ent was able to transfer him to other work and employhim regularly until the events of early December 1985.I find that Respondent has not sustained his burdenunder Wright Line, supra. Although the record is clearthat Newton's illness somewhat curtailed his occupationas an electrican, as the General Counsel satisfied herburden, it is Respondent's burden to establish why itcould not employ Newton in 'appropriate jobs after 11December 1985 as it had done in the past, and it has notdone so Lutz testified that because work was slow, helaid off a number of employees in early February, but henever offered any substantive testimony why he couldnot provide work for Newton after 27 January.Lutz' testimony regarding the requested doctor's letterwas confusing; he admittedly asked Newton to get adoctor's letter regarding his condition (although there isa dispute as to what Lutz wanted in this letter, I fmdthat irrelevant to the ultimate determination herein).Newton, whom I found to be a very credible witness,testified that on 27 January he offered the doctor's letter,approving limited work, to Lutz who refused to acceptit. Lutz testified that Newton never gave him a letterfrom his doctor, although he testified that he could notremember the meeting of 27 January; "If he had a letterfrom his doctor, I would have read it." However, the af-fidavit Lutz gave to the Board states that 2 weeks earlierNewton told him that he had a letter from his doctor.Additionally, Lutz testified that he spoke to Newton'sdoctor and I find that the doctor told Lutz what hestated in his letter, that Newton was permitted to workwithin enclosed rooms or buildings. On the basis of thisevidence, I credit Newton's testimony that he offeredLutz the doctor's letter on 27 January, but Lutz refusedto accept it, knowing that it approved Newton's returnto work. Having failed to sustain its burden, I fmd thaton 27 January Respondent discharged and refused toemploy Newton because of his Board activity, as well ashis prior union and concerted activity.CONCLUSIONS OF LAW1.The Respondent, Brenal Electric, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act. BRENAL ELECTRIC5553. The Respondent violated Section 8(a)(1), (3), and (4)of the Act by discharging and refusing to reemploy Ken-neth Newton on 27 January 1986.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices it will be rec-ommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act, to wit, that Respondent offer Newtonimmediate reinstatement to his former position, or if thatposition no longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or other rightsand privileges. It is also recommended that Respondentbe ordered to make Newton whole for any loss of earn-ings he sustained by reason of his discharge. Backpayshall be computed in accordance with F. W. WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977); see generally Isis Plumbing Co., 138NLRB 716 (1962). I find the visitatorial clause requestedby the General Counsel unnecessary herein. 0. L Willis,Inc., 278 NLRB 203 (1986).On these findings of tact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe Respondent, Brenal Electric, Inc., Bethpage, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging, terminating, or otherwise discriminat-ing against its employees in retaliation for their activitieson behalf of the Union, or because they were discrimina-tees or participants in prior Board actions.5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Newton immediate reinstatement to hisformer position of employment or, if that position is nolonger available, to a substantially similar position with-out prejudice to his seniority or other rights and makehim whole for the loss he suffered as a result of the dis-crimination in the manner set forth above in the remedysection.(b)Remove from its files reference to the terminationof Newton and notify him in writing that this had beendone, and that the evidence of this unlawful activity willnot be used as a basis for future actions against him.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Bethpage, New York location copies ofthe attached notice marked "Appendix."6 Copies of thenotice, on forms provided by the Regional Director forRegion 29, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"